Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “when a frame gap that is received before the target packet and that is adjacent to the target packet carries a first eigenvalue, the target packet is the header packet in the burst sequence, and when a frame gap that is before and adjacent to the target packet carries a second eigenvalue, the target packet is the following packet in the burst sequence”. This claim limitation needs clarity. There is no clear definition in the specification for “frame gap”. It is unclear how it is “adjacent to the target packet”.
	Claim 13 is rejected because it has the same problem as claim 2.
	Claims 2, 5, 13 and 16, each recites “eigenvalue”. This claim limitation needs clarity because there is no clear definition for it in the specification. It is unclear how it related to other claim limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Germoni (Ethernet Burst Transport for Next Generation Optical Metro Networks, IEEE 2011, pages151-155, NPL dated 5/15/20, 5 pages).
For claim 1, Germoni discloses a packet forwarding method (see FIG. 4), comprising: 
	obtaining port information of an egress port used to send the burst sequence (“A burst consists of a variable number of consecutive frames of the same flow separated by a proprietary inter-frame gap (IFG) and preceded by an Ethernet Burst Control Frame. Such an approach allows to reduce forwarding tables dimension and packet processing, being burst classification performed by just processing the control frame”, 2nd paragraph of 2nd col., page 151 in view of FIGs. 1 and 4; note that the forward tables provides the egress port information used to send the burst sequence based on BCF; and “Each Ethernet transport node, as shown in Fig. 4, is characterized by line cards with input/output ports connected to the nodes local networks (lets call them client cards) and by line cards with input/output ports connected to other nodes on the ring (lets call them network cards). Ethernet frames arriving at the local cards are queued on the basis of their destination transport node and CoS and successively assembled in bursts. A burst is formed either when a timer expires or when the size of the assembly queue reaches a pre-specihed threshold. In order to ”, last paragraph of col. 1, Page 153), wherein 
	the port information of the egress port is determined and stored when a header packet in the burst sequence is sent, and the burst sequence is a sequence comprising a plurality of packets that belong to a same service flow (“A burst consists of a variable number of consecutive frames of the same flow separated by a proprietary inter-frame gap (IFG) and preceded by an Ethernet Burst Control Frame. Such an approach allows to reduce forwarding tables dimension and packet processing, being burst classification performed by just processing the control frame”, 2nd paragraph of 2nd col., page 151; and “Each Ethernet transport node, as shown in Fig. 4, is characterized by line cards with input/output ports connected to the nodes local networks (lets call them client cards) and by line cards with input/output ports connected to other nodes on the ring (lets call them network cards). Ethernet frames arriving at the local cards are queued on the basis of their destination transport node and CoS and successively assembled in bursts. A burst is formed either when a timer expires or when the size of the assembly queue reaches a pre-specihed threshold”, last paragraph of col. 1, Page 153; note that header packet with BCF shown in FIG. 1 provide port information via the forwarding tables which map flows to a output/egress ports); and 
	sending the target packet through the egress port corresponding to the obtained port information (“The BCF carries information necessary for burst frames classification and forwarding such as its Ethernet Transport Node (ETN) MAC destination address, Class of Service (CoS), etc. That allows the transport node to determine if to drop the burst or to transmit it on the network by just inspecting the BCF, i.e. the following Ethernet frames in the burst will be opportunely queued without being processed.”, last paragraph of col. 1, Page 152). 
	Germoni does not specifically discloses obtaining port information only when a current to-be-sent target packet is a following packet in a burst sequence. However, Germoni discloses constructing a burst sequence, wherein a following packet has the same port information as the header packet of the burst sequence because it belongs to Each Ethernet transport node, as shown in Fig. 4, is characterized by line cards with input/output ports connected to the nodes local networks (lets call them client cards) and by line cards with input/output ports connected to other nodes on the ring (lets call them network cards). Ethernet frames arriving at the local cards are queued on the basis of their destination transport node and CoS and successively assembled in bursts. A burst is formed either when a timer expires or when the size of the assembly queue reaches a pre-specihed threshold. In order to support different CoSs, different values for the timer of each class can be set as a function of the maximum frame delay accepted for each class”, last paragraph of col. 1, Page 153). In other words, the claim limitation is implicitly disclosed by the definition of the burst sequence.
	Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was file to obtain the egress port information only for the following packet in a burst sequence because the header packet has the egress port information for packet transmission.
	For claim 9, Germoni discloses a packet forwarding method (see FIG. 4), comprising: 
	obtaining port information of an egress port of a burst sequence to which the target packet belongs (“A burst consists of a variable number of consecutive frames of the same flow separated by a proprietary inter-frame gap (IFG) and preceded by an Ethernet Burst Control Frame. Such an approach allows to reduce forwarding tables dimension and packet processing, being burst classification performed by just processing the control frame”, 2nd paragraph of the 2nd col, page 151, wherein the “same flow” suggests the flow ID being the burst identifier carried in the current to-be-sent target packet; “A burst consists of a variable number of consecutive frames of the same flow separated by a proprietary inter-frame gap (IFG) and preceded by an Ethernet Burst Control Frame. Such an approach allows to reduce forwarding tables dimension and packet processing, being burst classification performed by just processing the control frame”, 2nd paragraph of 2nd col., page 151, and “Each Ethernet transport node, as shown in Fig. 4, is characterized by line cards with input/output ports connected to the when a timer expires or when the size of the assembly queue reaches a pre-specihed threshold. In order to support different CoSs, different values for the timer of each class can be set as a function of the maximum frame delay accepted for each class”, last paragraph of col. 1, Page 153), wherein the burst sequence is a sequence comprising a plurality of packets that belong to a same service flow (“A burst consists of a variable number of consecutive frames of the same flow separated by a proprietary inter-frame gap (IFG) and preceded by an Ethernet Burst Control Frame. Such an approach allows to reduce forwarding tables dimension and packet processing, being burst classification performed by just processing the control frame”, 2nd paragraph of 2nd col., page 151; and “Each Ethernet transport node, as shown in Fig. 4, is characterized by line cards with input/output ports connected to the nodes local networks (lets call them client cards) and by line cards with input/output ports connected to other nodes on the ring (lets call them network cards). Ethernet frames arriving at the local cards are queued on the basis of their destination transport node and CoS and successively assembled in bursts. A burst is formed either when a timer expires or when the size of the assembly queue reaches a pre-specihed threshold”, last paragraph of col. 1, Page 153; note that the forwarding tables store the map flows to a output/egress ports); and 
	sending the target packet through the egress port corresponding to the obtained port information (“The BCF carries information necessary for burst frames classification and forwarding such as its Ethernet Transport Node (ETN) MAC destination address, Class of Service (CoS), etc. That allows the transport node to determine if to drop the burst or to transmit it on the network by just inspecting the BCF, i.e. the following Ethernet frames in the burst will be opportunely queued without being processed.”, last paragraph of col. 1, Page 152 in view of FIG. 4).
	Germoni does not specifically disclose that obtaining the port information is based on a burst identifier carried in a current to-be-sent target packet. However, Germoni discloses all the packets in a burst sequence belongs to the same flow (“Each Ethernet transport node, as shown in Fig. 4, is characterized by line cards with input/output ports connected to the when a timer expires or when the size of the assembly queue reaches a pre-specihed threshold. In order to support different CoSs, different values for the timer of each class can be set as a function of the maximum frame delay accepted for each class”, last paragraph of col. 1, Page 153), the flow identifier is  the a burst identifier based on which the port information is obtained according to the definition of the burst sequence.
	Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was file to obtain the egress port information based on the burst/flow identifier because all the packet in a burst sequence has the same burst/flow identifier based on which the egress port information is obtained for packet transmission.
	Claim 12 is rejected because it is the corresponding packet forwarding apparatus that performs the method of claim 1 and has the same subject matter.
	As to claims 2 and 13, Germoni discloses claims 1 and 12, wherein when a target field of the target packet carries a first eigenvalue, the target packet is the header packet in the burst sequence, and when the target field of the target packet carries a second eigenvalue, the target packet is the following packet in the burst sequence (FIG. 1 shows when the target field is BCF+IFG, that is considered as the first eigenvalue, the target packet is a header packet; if the target field is IFG, that is considered as the second eigenvalue, the target packet is the following packet); or 
	when a frame gap that is received before the target packet and that is adjacent to the target packet carries a first eigenvalue, the target packet is the header packet in the burst sequence, and when a frame gap that is before and adjacent to the target packet 
	As to claims 3 and 14, Germoni discloses claims 1 and 12, wherein the obtaining port information of an egress port used to send the burst sequence comprises: when the target packet further comprises a feature field, using the feature field as a burst identifier of the burst sequence, and obtaining, from a stored correspondence between a burst identifier and port information, port information corresponding to the burst identifier, wherein the feature field is used to uniquely identify the burst sequence to which the packet in which the feature field is located belongs; and determining the obtained port information as the port information of the egress port used to send the burst sequence (“Such an approach allows to reduce forwarding tables dimension and packet processing, being burst classification performed by just processing the control frame”, 2nd paragraph of 2nd col., page 151 in view of FIGs. 1 and 4; note that forwarding tables are a stored correspondence between a burst identifier and port information).
	As to claims 4 and 15, Germoni discloses claims 1 and 12, further comprising: when the target packet is the header packet in the burst sequence and the target packet further comprises the feature field, determining an egress port of the target packet based on forwarding information carried in the target packet; and using the feature field as the burst identifier of the burst sequence, and correspondingly storing the burst identifier of the burst sequence and port information of the egress port of the target Such an approach allows to reduce forwarding tables dimension and packet processing, being burst classification performed by just processing the control frame”, 2nd paragraph of 2nd col., page 151 in view of FIGs. 1 and 4; note that forwarding tables are a stored correspondence between a burst identifier and port information).
	As to claims 5 and 16, Germoni discloses claims 1 and 12, wherein when the target field of the target packet carries a third eigenvalue, the target packet is the header packet in the burst sequence, and the third eigenvalue is used to indicate that the target packet is the header packet in the burst sequence and instruct to update the stored correspondence between the burst identifier and the port information (“Such an approach allows to reduce forwarding tables dimension and packet processing, being burst classification performed by just processing the control frame”, 2nd paragraph of 2nd col., page 151 in view of FIGs. 1 and 4; note that forwarding tables are a stored correspondence between a burst identifier and port information); and the combination of BCF and IFG is considered as the third eigenvalue); and the method further comprises: when the target packet is the header packet in the burst sequence, determining an egress port of the target packet based on forwarding information carried in the target packet; and when the target packet further comprises the feature field, using the feature field as the burst identifier of the burst sequence, and replacing the port information corresponding to the burst identifier in the correspondence between the burst identifier and the port information with port information of the egress port of the target packet (“A burst consists of a variable number of consecutive frames of the same flow separated by a proprietary inter-frame gap (IFG) and preceded by an Ethernet Burst Control Frame. Such an approach allows to reduce forwarding tables dimension and packet processing, being burst classification performed by just processing the control frame”, 2nd nd col., page 151; note that header packet with BCF shown in FIG. 1 provide port information via the forwarding tables which map flows to a output/egress ports).
	As to claims 6 and 17, Germoni discloses claims 1 and 12, further comprising: when there is no packet that carries the burst identifier of the burst sequence within preset duration, deleting, from the correspondence between the burst identifier and the port information, a record in which the burst identifier of the burst sequence and the port information of the egress port of the burst sequence are located (suggested by “Each Ethernet transport node, as shown in Fig. 4, is characterized by line cards with input/output ports connected to the nodes local networks (lets call them client cards) and by line cards with input/output ports connected to other nodes on the ring (lets call them network cards). Ethernet frames arriving at the local cards are queued on the basis of their destination transport node and CoS and successively assembled in bursts. A burst is formed either when a timer expires or when the size of the assembly queue reaches a pre-specihed threshold. In order to support different CoSs, different values for the timer of each class can be set as a function of the maximum frame delay accepted for each class”, last paragraph of col. 1, Page 153; which suggests a burst has a limited size and when all the packets in a burst have been processed, the burst no longer exists and the burst id (BCF) should be removed).
	As to claims 7 and 18, Germoni discloses claims 1 and 12, wherein the target field is any field in a preamble, or the target field is any field in a start-of-frame delimiter, or the target field is any field in a frame check field (see FIG. 1 wherein BCF+IFG is a preamble that comprises a start-of-frame delimiter and other fields).
	As to claims 8 and 19, Germoni discloses claims 1 and 12, wherein the feature field and the target field are different fields, the feature field is obtained by modifying any field in a preamble, or the feature field is obtained by modifying any field in a start-of-frame delimiter, or the feature field is obtained by modifying any field in a frame check 
	As to claims 10, Germoni discloses claim 9, wherein the obtaining, based on a burst identifier carried in a current to-be-sent target packet, port information of an egress port of a burst sequence to which the target packet belongs comprises: when the target packet comprises a feature field, using the feature field as a burst identifier of the burst sequence to which the target packet belongs, and obtaining, from a stored correspondence between a burst identifier and port information, port information corresponding to the burst identifier, or obtaining, from a stored correspondence between ingress port information, a burst identifier, and egress port information, ingress port information of the target packet and port information corresponding to the burst identifier; and determining the obtained port information as the port information of the egress port of the burst sequence (“A burst consists of a variable number of consecutive frames of the same flow separated by a proprietary inter-frame gap (IFG) and preceded by an Ethernet Burst Control Frame. Such an approach allows to reduce forwarding tables dimension and packet processing, being burst classification performed by just processing the control frame”, 2nd paragraph of 2nd col., page 151; note that header packet with BCF shown in FIG. 1 provide port information via the forwarding tables which map flows to a output/egress ports). 	As to claims 11, Germoni discloses claim 9, wherein the egress port of the burst sequence is a physical port or a logical port ( “Each Ethernet transport node, as shown in Fig. 4, is characterized by line cards with input/output ports connected to the nodes local networks (lets call them client cards) and by line cards with input/output ports connected to other nodes on the ring (lets call them network cards). Ethernet frames arriving at the local cards are queued on the basis of their destination transport node and CoS and successively assembled in bursts. A burst is formed either when a timer expires or when the size of the assembly ”, last paragraph of col. 1, Page 153; note the output ports shown in FIG.4 may be physical or logical).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANYE WU/Primary Examiner, Art Unit 2462